Citation Nr: 1520839	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  09-19 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for lymphoma (Waldenstrom's macroglobulinemia) due to ionizing radiation, based upon substitution. 

2.  Entitlement to service connection for chronic renal failure, claimed as kidney damage, secondary to a service-connected disability, based upon substitution. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, the Veteran, and C.B.


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to March 1946.  The appellant is the Veteran's surviving spouse.   

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  A hearing before the undersigned Veterans Law Judge (VLJ) was held in Washington, D.C. in September 2009, and a transcript of the hearing is of record. 

In January 2010, the Board denied the Veteran's claims, and he appealed that decision to the United States Court of Appeals for Veterans Claims ("Court").  In January 2011, the Court granted a Joint Motion for Remand and vacated the January 2010 Board decision.  The Board subsequently remanded the appeal for additional development in May 2011.  In August 2011, the Board was advised that the Veteran had died in April 2011, and his appeal was dismissed by the Board in September 2011.  The Veteran's wife has since been substituted as the appellant.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389 § 212, 122 Stat. 4151 (2008), codified at 38 U.S.C.A. § 5121A.  

In July 2012, the Board remanded the appeal for further development, and remanded the appeal again in April 2014 due to noncompliance with its previous remand directives.  A review of the record reflects that the Board's directives have since been completed.  Specifically, the Under Secretary for Health prepared a radiation dose estimate in January 2015, and the Under Secretary for Benefits submitted a memorandum in February 2015 addressing whether the claimed disability resulted from exposure to radiation in service.  The Board notes that in this case there is no need for an independent expert selected by the Director of the National Institutes of Health to prepare a separate radiation dose estimate, since there is only one dose estimate of record and therefore no need to reconcile materially conflicting estimates.  The RO subsequently readjudicated the case in a March 2015 supplemental statement of the case (SSOC).  Thus, the Board finds that there has been substantial compliance with its July 2012 and April 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

While the appellant submitted additional argument and evidence in April 2015 that had not been previously considered in the SSOC, a waiver submitted during the same month permitted the Board to consider this additional evidence in the first instance.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's lymphoma (Waldenstrom's macroglobulinemia) was not related to radiation exposure, disease, or injury in service.

2.  The preponderance of the evidence shows that the Veteran did not have a kidney disorder (including chronic renal failure) that was shown to be proximately due to, or the result of, or aggravated by, his service-connected malaria.    


CONCLUSIONS OF LAW

1.  The criteria for service connection for lymphoma, including Waldenstrom's macroglobulinemia, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2014).  

2.  The criteria for service connection for a kidney disorder, including chronic renal failure, have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA provide that VA notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  These requirements were met through a November 2007 letter. 

The Board also finds that there has been compliance with VA's duty to assist.  The record in this case includes service treatment records, private medical records, private medical opinions, a statement from a physicist, articles, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow it to adjudicate the appeal, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  
 
The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A VA medical opinion was obtained in June 2008 to address the issue of kidney failure and whether it was related to the Veteran's service-connected malaria residuals.  The examiner was provided with an accurate medical history, the Veteran's history and complaints were recorded, and the examination report set forth detailed findings.  As such, the Board finds that the examination is adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  As to the lymphoma issue, the Under Secretary for Health prepared a radiation dose estimate in January 2015, and in February 2015, the Under Secretary for Benefits addressed whether the claimed disability resulted from exposure to radiation in service based upon the January 2015 findings.  As such, no additional VA opinion is necessary regarding this issue.   

In September 2009, the Veteran was afforded a Board hearing before the undersigned VLJ in support of his claims.  Subsequently, in Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

In January 2011, the Court granted a Joint Motion for Remand that vacated a January 2010 Board decision.  The basis of the Joint Motion for Remand was that the VLJ had failed to suggest the submission of evidence that might have been overlooked and that would have been advantageous to the Veteran's claims.  The particular evidence identified in the Joint Motion for Remand (i.e. a statement from Dr. E.S., a physicist) was subsequently associated with the Veteran's claims file in April 2011.  The record also reflects that the January 2011 Joint Motion for Remand and the development accomplished via the Board's three subsequent remands have cured any and all deficiencies regarding the duties set forth in 38 C.F.R. § 3.103(c)(2). 

As VA's duties to notify and assist have been met, there is no prejudice to the appellant in proceeding to the adjudication of the appeal.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder that is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

Service connection for a disease which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996). 

First, there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A "radiation-exposed" veteran is one who participated in a radiation-risk activity.  A "radiation-risk activity" includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. § 3.309(d)(3).  The record does not show, nor does the appellant contend, that the Veteran participated in any of the radiation-risk activities that are specifically enumerated in the regulation; therefore he cannot be service connected on this basis. 

The second way to establish service connection for a disease attributable to radiation exposure is under 38 C.F.R. § 3.311.  According to this regulation, other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), found five years or more after service in an ionizing radiation-exposed veteran may also be service connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.

When it has been determined that: (1) a veteran has been exposed to ionizing radiation; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  If any of the foregoing three requirements has not been met, service connection for a disease claimed as resulting from exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  See 38 C.F.R. § 3.311(b)(1)(iii).  For purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" includes lymphoma.  38 C.F.R. § 3.311(b)(2).

Section 3.311(a) calls for the development of a radiation dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.

Service connection in radiation cases can also be established directly by showing that the disease was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).
  
Lymphoma

The appellant contends that her husband's lymphoma (Waldenstrom's macroglobulinemia) was caused by exposure to ionizing radiation from the atomic bombs dropped on Hiroshima and Nagasaki in August 1945, while he was on the island of Okinawa, where he had arrived in April 1945 and departed in October 1945.  The appellant asserts that although Okinawa was hundreds of miles from Nagasaki and Hiroshima, the Veteran was, nonetheless, exposed to radiation fall-out which settled on Okinawa that was brought there by typhoons that struck the island after the detonations.  

At the Board hearing in September 2009, the Veteran recalled that he saw dust particles on rocks while on patrol on Okinawa several days after the explosions, which he believed was contaminated with ionizing radiation.  He also submitted numerous articles on the subject of nuclear blasts, radiation exposure, weather conditions in the Pacific in 1945, and letters from three private physicians opining that his Waldenstrom's macroglobulinemia was caused by radiation exposure in service.  Also of record is a letter from Dr. E.S., a physicist, asserting that Okinawa received levels of fallout similar to Japan in August 1945.  

The Veteran submitted numerous articles concerning nuclear blasts and radiation exposure.  These articles indicate that radioactive fallout spreads in an irregular elliptical pattern in the direction the wind blows, with the most dangerous fallout occurring near the explosion site within minutes of detonation, but which could be carried several miles away.  These articles explain that fallout could potentially travel hundreds of miles, but that its concentration and radiation dose decreases as it spreads and as time passes.  Time, distance, and shielding are the three basic avenues of protection from radiation exposure.  Doubling the distance from a point source divides the dose level by four.  The increased cancer risk is proportional to radiation dose.  The survivors of Hiroshima and Nagasaki blasts had about a 10 percent increased risk of developing cancers over normal aged specified rates.  

The articles also state that exposure to fallout is the most dangerous in the first few hours after the blast, and decays rapidly with time.  During the first hour after a nuclear explosion, radioactivity levels drop precipitously.  Radioactivity levels are reduced by about 90 percent after seven hours, and by about 99 percent after two days.  

The evidentiary record includes letters from three private physicians opining that the Veteran's lymphoma was caused by ionized radiation exposure while serving in the Pacific when the bombs were dropped on Hiroshima and Nagasaki.  

One private physician, Dr. L.L., stated that ionizing radiation was well established as a causative factor in the development of non-Hodgkin's lymphoma, and opined that the Veteran's lymphoma was at least as likely as not related to his radiation exposure in service.  However, the physician, like the Veteran, is not shown to have any expertise in ascertaining whether the Veteran was exposed to fallout from the atomic blasts over Hiroshima and Nagasaki.  He simply assumes that fact in offering his medical opinion.  Since the weight of the probative evidence does not establish that fact, his favorable medical opinion carries no evidentiary weight relating to the question of service connection. 

Another physician, Dr. A.G., noted that radioactive fallout from the atomic blasts was carried downwind and contaminated drinking water and surrounding areas outside of the immediate blast area.  Dr. A.G. included a discussion of the origins of Waldenstrom's macroglobulinemia and noted that it affects approximately 1,500 people in the U.S. yearly, with a higher incidence in white males.  The median age at diagnosis was 63 years.  Dr. A.G. also stated that the pathogenic mechanisms of the disease process was not well understood, but that they were similar to those in myeloma, and that exposure to ionizing radiation was the strongest single factor linked to increased risk of myeloma.  However, this medical opinion does not establish the Veteran's exposure to ionizing radiation, nor does it meaningfully address his exposure.  

The third physician, Dr. C.B., stated that the jet stream in the Western Pacific "often runs in a north to south direction at speeds of up to 200 miles an hour," and that it would have taken only three to four hours for fallout to reach Okinawa.  While the medical credentials of Dr. C.B. are not in question, he is not shown to possess any expertise concerning fallout rates or the field of meteorology.  Thus, any assertion by Dr. C.B. that the Veteran was exposed to ionizing radiation while on Okinawa that is solely based upon his own medical expertise carries no weight.  The Board notes that Dr. C.B. also relied on a physicist's assertion that Okinawa received levels of fallout similar to all of Japan during the month of August 1945.  The physicist, Dr. E.S., is competent to provide this opinion.  However, even after considering the statement from this physicist, which is now part of the record, Dr. C.B.'s medical nexus opinion holds far less probative value than that of the official dose estimate prepared by the Under Secretary for Health and the subsequent opinion provided by the Under Secretary for Benefits, as discussed below.   

In January 2015, Dr. P.C. from the Office of the Under Secretary for Health noted that the Veteran's medical records reflected that he was diagnosed with Waldenstrom's macroglobulinemia in 1999, and that he was 18 years old when initially exposed to ionizing radiation.  Waldenstrom's macroglobulinemia was diagnosed 54 years after initial exposure.  Dr. P.C. reviewed the statement from Dr. E.S. asserting that Okinawa would have received levels of fallout similar to all of Japan in the month of August 1945.  Dr. P.C. stated that based upon radiation surveys performed by American scientists from the Manhattan Engineer District prior to the arrival of the occupation forces, the greatly-decayed residual radioactivity levels in and around Hiroshima and Nagasaki at the time the occupation forces arrived were such that military activities could proceed as planned, unimpeded by radiological considerations.  He reported that dose reconstructions were based on residual radiation measurements documented shortly after the bombings, as well as on extensive review and analysis of the residual radioactivity in ensuing decades, and the arrival and departure dates of each military unit which operated in the vicinity of Hiroshima and Nagasaki. 

Dr. P.C. determined that when using the "worst case" assumptions that led to the highest radiation dose consistent with a military unit's potential for exposure, dose reconstructions show that the maximum total radiation dose that any member of the U.S. occupation forces could have received was less than 1 rem, with 95 percent of all Nagasaki and Hiroshima participants estimated to have received a maximum dose less than 0.1 rem, which is the annual radiation dose limit currently applicable to members of the U.S. general public.  Dr. P.C. stated that although prevailing winds distributed the radioactive fallout away from the direction of Okinawa, the Office would concede that there was some possibility that the Veteran may have been exposed to radiation while in Okinawa.  Therefore, Dr. P.C. gave the Veteran the benefit of the doubt in assigning dose estimates commensurate with what members of the occupation forces in Hiroshima and Nagasaki would have received prior to July 1, 1946.  The dose estimate for the Veteran included a probable dose of 0.0 rem, and a maximum dose of 0.1 rem.  Dr. P.C. noted that the Health Physics Society recommends against quantitative estimation of health risks below an individual dose of 5 rem in one year or a lifetime dose of 10 rem above that received from natural sources.  While the Health Physics Society stated that there was substantial and convincing scientific evidence for health risks following high-dose exposures, it also found that the risks of health effects for doses below 5-10 rem were either too small to be observed or were nonexistent.  Dr. P.C. concluded that since the Veteran's radiation dose did not exceed 5 rem in one year, or 10 rem in a lifetime, it was unlikely that the Veteran's lymphoma (Waldenstrom's macroglobulinemia) could be attributed to radiation exposure while in military service.            

In February 2015, the Under Secretary for Benefits reviewed the case, including the opinion from Dr. E.S., as well as the radiation dose estimate and opinion prepared by Dr. P.C.  After reviewing the evidence in its entirety, the Director of Compensation Service concluded that there was no reasonable possibility that the Veteran's lymphoma (Waldenstrom's macroglobulinemia) resulted from radiation exposure in service.         

After reviewing the evidence in this case, including the numerous articles and private medical opinions submitted by the Veteran, the Board finds that the official radiation dose estimate prepared by the Under Secretary for Health is of the greatest probative value in determining the Veteran's level of radiation exposure in service and whether such exposure could be linked to his lymphoma.  The Under Secretary for Health was the only source that was able to offer a numeric dose estimate, and described in detail the objective data used to construct that estimate.  It also constructed the estimate in the light most favorable to the Veteran, giving him the greatest possible benefit of the doubt.  Nevertheless, Dr. P.C. concluded that the worst case scenario dose estimate for the Veteran was simply too low, such that the risks of health effects would either be too small to be observed or would be nonexistent.     

As to the private medical opinions submitted by the Veteran, they either do not offer an independent analysis and conclusion regarding the question of the Veteran's exposure, or lack the credentials to do so.  Further, a diagnosis or opinion by a health care professional is not conclusive or entitled to absolute deference.  Indeed, the Court has provided guidance for weighing medical evidence.  For example, in Bloom v. West, 12 Vet. App. 185, 187 (1999), the Court held that a medical opinion, based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  See also Miler v. West, 11 Vet. App. 345, 348 (1998) (A bare conclusion, even when reached by a health care professional, is not probative without a factual predicate in the record.)  Given the facts in this case, the Board finds that the private medical opinions are speculative at best.  

While physicist E.S. is competent to provide his opinion that  Okinawa would have received levels of fallout similar to all of Japan during the month of August 1945, he did not prepare an actual radiation dose estimate for this particular Veteran's case.  The level of analysis, explanation, and detail was much greater in the memorandum prepared by the Under Secretary for Health than in the statement provided by Dr. E.S.  Therefore, the Board assigns more weight to the Under Secretary's analysis and conclusion. 

Additionally, the Veteran's recollection of observing dust settling on flat surfaces in Okinawa in August 1945 does not establish that nuclear fallout from the atomic blasts at Hiroshima and Nagasaki travelled to Okinawa, much less counter the official radiation dose estimate, because the Veteran is not shown to have the expertise needed to identify nuclear fallout, and therefore his testimony concerning these observations is not competent.  

The appellant does not claim, nor do the service records show, that the Veteran was involved in atmospheric testing or was assigned duty as an occupying force in Hiroshima or Nagasaki at any time in service.  Rather, the appellant contends that the Veteran was exposed to ionizing radiation from nuclear fallout carried to Okinawa by tropical storms subsequent to the explosions.  As the Veteran did not participate in a radiation-risk activity during service, he is not a "radiation-exposed veteran" as defined by 38 C.F.R. § 3.309(d)(3).  Additionally, for the reasons discussed in the above section, service connection for lymphoma may not be granted based upon the application of 38 C.F.R. § 3.311.  

Notwithstanding the foregoing, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

In this regard, the Veteran's service treatment records are negative for any complaints, treatment, abnormalities, or diagnosis for any blood disorder or lymphoma, including Waldenstrom's macroglobulinemia, in service or until 1999, more than 50 years after service.  Private medical records show that the Veteran has been treated for his hematologic problem since 2000.  

The favorable evidence in this case consists of the three private medical opinions discussed above.  While the three physicians attributed the Veteran's lymphoma to radiation exposure in service, they did not provide any dose estimate of radiation exposure, nor were they shown to be competent to do so.  Therefore, their opinions are speculative at best.  The Board notes that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Accordingly, the Board finds that the medical opinions do not provide a basis for service connection.   

As the preponderance of the evidence weighs against a finding of a nexus between the Veteran's lymphoma and service, or any manifestations until several decades after discharge from service, there is no basis for a favorable disposition of the Veteran's appeal.  Accordingly, service connection is not warranted. 

Kidney Disorder

The Veteran contended that he took atabrine for nearly two years for the suppression of malaria when he was overseas in service, and that he finally succumbed to the disease several months after returning to the United States in 1946.  He asserted that it was reasonable to assume that the malaria parasites had plenty of time to lodge in his kidneys, and believed that his current problems, including chronic renal failure, were due to his service-connected malaria.  The Veteran reported that he was not sure when his right kidney failed because he had normal function of the left kidney, and that he first learned of his right renal failure in 2006.  

In this case, the service treatment records, including the Veteran's service separation examination in March 1946, were negative for any signs or symptoms of a kidney disorder.  Laboratory studies at the time of his service separation examination were negative, and his genitourinary system was normal.  

The first evidence of any kidney problem, diagnosed as history of hydronephrosis with chronic, totally obstructed, nonfunctional right kidney was noted on a private medical report, dated in August 2007.  At the personal hearing and in a letter dated in December 2009, Dr. C.B. opined that the Veteran's kidney problem was most likely the result of medications and treatment he receives for his lymphoma.  He also indicated that the Veteran had a recent relapse of malaria and that his current kidney problems could also be related, in part, to his service-connected malaria.  

When examined by VA in June 2008, the examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's medical history.  The examiner noted that the Veteran's malaria in 1946 was a benign tertian type due to Plasmodium Vivax, a parasite that rarely causes acute tubular necrosis.  All other diagnostic and laboratory findings in service were negative and showed no evidence of renal failure or other kidney abnormalities.  Although the Veteran reported that he had a relapse of malaria in March 2008, the examiner found that there was no evidence of any medical treatment or documentation showing a relapse of malaria at any time since the Veteran's discharge from service.  The examiner also noted that blood studies as recent as 2000 were essentially within normal limits and showed no evidence of a kidney disorder or renal failure.  The examiner opined that the Veteran's current kidney problems were not due to malaria or to any treatment for that disease in service.  

Concerning Dr. C.B.'s opinion, the Board notes that while Dr. C.B. asserted that the Veteran had a recent relapse of malaria and opined that his current kidney problems could be due, in part, to his longstanding Plasmodium Vivax, he offered no evidence nor pointed to any specific treatment record to support his assertions.  Although Dr. C.B. indicated that he had reviewed the Veteran's claims file, he offered no explanation for the absence of any treatment, abnormalities, or diagnostic evidence of active malaria since the Veteran's discharge from service, or of any kidney problems until nearly 60 years after service.  

Further, the Board notes that the private physician who had been treating the Veteran for his lymphoma since 2000 considered the Veteran's assertion that he had a recent relapse of malaria in March 2008, but opined that the single episode of night sweats was unlikely due to relapsing malaria, and advised the Veteran to come in for a blood smear the next time he experienced any night sweats or other symptoms.  (See April 2008 report from Dr. L.L.).  

In this case, the Board finds the June 2008 VA opinion persuasive, as it was based on a thorough review of all of the evidence of record.  The examiner included a detailed discussion of all relevant facts, and offered a thorough explanation for concluding that the Veteran's current kidney problems and renal failure were not related in any way to the service-connected malaria.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).  

While the appellant believes that her late husband's kidney problem, including chronic renal failure, was related to his service-connected malaria, she has not presented the necessary evidence to support this assertion.  Where a determinative issue involves medical causation, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Veteran was competent to provide evidence of experienced symptoms, neither he nor the appellant is a medical professional competent to offer an opinion as to the nature or etiology of any claimed disability.  Savage v. Gober, 10 Vet. App. 488, 495 (1997); see Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Direct service connection requires a finding that there is a current disability that has a relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  Such has not been demonstrated in this case. 

As to the opinion by Dr. C.B. that the Veteran's kidney problems were related to the medications taken for his lymphoma, the Board notes that the provisions of 38 C.F.R. § 3.310 apply only to service connection for secondary disabilities caused by a service-connected disability.  In this case, service connection for lymphoma has been denied.  Accordingly, there is no legal basis of entitlement to service connection for a kidney disorder as secondary to lymphoma.  

In light of the foregoing, the Board finds no basis for a favorable disposition of the appeal.  In reaching this decision, the Board has considered the benefit of the doubt doctrine, but as the preponderance of the evidence is against the claim, the doctrine is not for application.


ORDER

Service connection for lymphoma (Waldenstrom's macroglobulinemia) is denied.  

Service connection for a kidney disorder, including chronic renal failure, is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


